Case 1:17-cv-01000-MN Document 101 Filed 06/05/19 Page 1 of 1 PageID #: 2428



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

CRANE MERCHANDISING SYSTEMS, INC.,               )
                                                 )
               Plaintiff,                        )
                                                 )
         v.                                      )
                                                 )    C.A. No. 17-1000-MN
NEWZOOM, LLC, BEST BUY STORES, L.P.,             )
BENEFIT COSMETICS LLC and MACY’S,                )
INC.,                                            )
                                                 )
               Defendants.                       )

              NOTICE OF WITHDRAWAL AND SUBSTITUTION OF COUNSEL

         PLEASE TAKE NOTICE that Denise S. Kraft, Brian A. Biggs, Erin E. Larson, Andrew

P. Valentine, Timothy Lohse, Blake Jackson, Krista Celentano Grewal and the law firm of DLA

Piper LLP (US) hereby withdraw their appearance for Defendant NewZoom, LLC.

         PLEASE TAKE FURTHER NOTICE that Kelly E. Farnan, Renée M. Mosley and the

law firm of Richards, Layton & Finger, P.A. hereby enter their appearance on behalf of

Defendant NewZoom, LLC.

   /s/ Denise S. Kraft                         /s/ Kelly E. Farnan
Denise S. Kraft (DE Bar No. 2778)            Kelly E. Farnan (#4395)
Brian A. Biggs (DE Bar No. 5591)             Renée M. Mosley (#6442)
Erin E. Larson (DE Bar No. 6616)             Richards, Layton & Finger, P.A.
DLA Piper LLP (US)                           One Rodney Square
120 North Market Street, Suite 2100          920 N. King Street
Wilmington, DE 19801                         Wilmington, DE 19801
(302) 468-5700                               (302) 651-7700
denis.kraft@dlapiper.com                     farnan@rlf.com
brian.biggs@dlapiper.com                     mosley@rlf.com
erin.larson@dlapiper.com
                                             Appearing Counsel for Defendant
Withdrawing Counsel for Defendant            NewZoom, LLC
NewZoom, LLC

Dated: June 5, 2019




RLF1 21353277v.1
